Citation Nr: 1512219	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.  

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.  

3.  Entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

In September 2014, the Veteran submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2014).  However, the Board points out that the Veteran's substantive appeal was received after February 2, 2013, and falls within the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and Veterans Benefits Administration Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial AOJ review unless initial review by the AOJ is specifically requested).  

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2009 rating decision denied an original claim for entitlement to service connection for PTSD, anxiety disorder, and depressive disorder, new and material evidence was not received within the one year period to appeal that determination, and the Veteran did not perfect an appeal of the decision to the Board.

2.  Evidence received since the April 2009 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for PTSD, anxiety disorder, and depressive disorder.

3.  The Veteran did not have active service during a period of war.  


CONCLUSIONS OF LAW

1.  The April 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302(b), 20.1103 (2014).

2.  New and material evidence having been received, the claim of entitlement to service connection for PTSD, anxiety disorder, and depressive disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to VA medical treatment for a psychosis or mental illness under 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. § 1702 (West 2002); 38 C.F.R. § 17.36 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

First, given the favorable disposition of the action herein, i.e., reopening the issue of entitlement to service connection for PTSD, anxiety disorder, and depressive disorder, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist with respect to the new and material evidence issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Next, with respect to the issue of entitlement to VA medical treatment for a psychosis or mental illness under 38 U.S.C.A. § 1702, the Veteran was not provided a VA notice letter.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).  In this case, the Veteran did not serve during a period of war and the claim must fail as a matter of law.  Therefore, further notification or assistance in this case would be of no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Board may proceed with a decision on this matter.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

In September 2006, VA received a claim for service connection for PTSD, depression with anxiety.  See VA Form 21-526, received September 2006.   

A March 2007 rating decision denied entitlement to service connection for PTSD, anxiety disorder, and depressive disorder.  Additional evidence was received within the one-year period from the notification of the March 2007 rating decision and the issue was readjudicated by a July 2008 rating decision.  Additional evidence was received within the one-year period of notification of the July 2008 rating decision.  The issue was readjudicated by a February 2009 rating decision.  Again, additional evidence was received.  An April 2009 rating decision readjudicated the issue.  The Veteran submitted a timely notice of disagreement and a Statement of the Case was issued in May 2010.  The Veteran did not perfect an appeal.  38 C.F.R. §§ 20.200; 20.202, 20.302(b) (2014).  The April 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

In February 2011, VA received additional evidence and a request for service connection for PTSD.   

At the time of the prior final April 2009 rating decision, the evidence included the Veteran's service medical treatment records and service personnel records, an application for VA benefits, private medical treatment records, a lay statement, and the Veteran's statements.  The claim for service connection was denied because the evidence failed to show that PTSD had been diagnosed per DSM-IV criteria and linked to a verified in-service stressor.   The May 2010 Statement of the Case indicated that the depression and anxiety had not been determined to be related to the Veteran's military service.  

Evidence associated with the claims folder since the April 2009 final rating decision includes the Veteran's statements and hearing testimony, e-mail correspondence from fellow servicemen, Social Security Administration (SSA) records, VA examination report, and private medical treatment records.  The Board finds that the January 2012 VA medical examination report constitutes new and material evidence to reopen the issue of entitlement to service connection for PTSD.  The report is "new" because it was not of record at the time of the prior final rating decision.  The evidence is "material" because it indicates that the Veteran has a current DSM-IV diagnosis of PTSD, an unestablished fact necessary to substantiate the claim.  This evidence raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In addition, the Board finds that the Veteran's testimony constitutes new and material evidence to reopen the issue with respect to anxiety disorder and depressive disorder.  The Veteran testified that he began to experienced psychiatric symptoms since his separation from active service and his symptoms continued until he sought psychiatric treatment in 2004.  The evidence is "new" in that the testimony was not of record at the time of the prior final rating decision and is "material" because it indicates a relationship between the Veteran's psychiatric symptoms and active service, which was an unestablished fact necessary to substantiate the claim.  See Justus, supra.  New and material evidence has been received and the claim of entitlement to service connection for PTSD, anxiety disorder, and depressive disorder is reopened.  However, additional development is required prior to adjudication of the service connection issue.

VA medical treatment under the provisions of 38 U.S.C.A. § 1702

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis within two years after discharge or release from the active military, naval, or air service, and before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service and eligible for VA medical treatment.   

In this case, the Veteran's period of active service does not fall within a period of war.  The Veteran served from September 1975 to September 1979.  The period of war for the Vietnam Era ended on May 7, 1975.  38 C.F.R. § 3.2(f) (2014).  The period of war for the Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  The Veteran's period of service fell between these dates.  Therefore, the Veteran is not entitled to VA medical treatment for psychosis under 38 U.S.C.A. § 1702(a).  The provisions of 38 U.S.C.A. § 1702(b) pertain to mental illness after service in the Persian Gulf War.  The Veteran did not have active service during the Persian Gulf War.  The claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD, anxiety disorder, and depressive disorder is reopened, and to that extent only, the appeal is granted.

Entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C.A. § 1702 is denied.


REMAND

The Board finds that additional development is required to attempt to corroborate some of the Veteran's reported in-service stressors.  The Veteran has not contended that any of his stressors were due to combat, personal assault, or the fear of hostile military or terrorist activity.  Accordingly, his alleged stressors must be corroborated by credible, supporting evidence.  38 C.F.R. § 3.304(f).  

First, the Veteran reported that he witnessed a man fall off of a roof and die.  He stated that the incident occurred between the dates of June 1, 1979 to August 7, 1979 at the Elmendorf Air Force Base.  See VA Form 21-4138, received March 2012.  The second alleged stressor occurred at the Galena Air Force Base.  In numerous statements, the Veteran alleged that a cook initiated a fight with a military policeman in the mess hall.  The Veteran reported that he witnessed the military policeman shoot the cook, but was not sure whether the cook was severely injured or died.  See VA Form 21-4138, signed March 2, 2012.  In separate statements received in March 2012, the Veteran explained that the incident occurred during the period of June 1, 1979 to August 1, 1979 or during the period of September 30, 1978 to November 30, 1978, or between September 5, 1978 and December 5, 1978.  Id.  While the Veteran submitted a copy of e-mail correspondence from two purported servicemen with respect to the second stressor, the Board finds that this is not adequate to corroborate the Veteran's stressor at this time.  While they stated that they heard of the event, they did not bear witness to the incident nor did they state that the Veteran witnessed the incident.  In fact, J.P. stated that he was not aware of anyone that witnessed the incident first hand.  

With respect to the second stressor, the AOJ contacted the Office of Special Investigations in Elmendorf, Alaska and was informed by a special agent that the Veteran's name was not in the database.  A report of contact indicated that the Veteran would need to provide the name and social security number of the victim to search for an incident report.  See VA Form 21-0820, dated January 2013.  

The VA adjudication manual directs the AOJ to send a request for corroboration of an in-service stressor to the Joint Services Records Research Center (JSRRC) and to provide information to include the Veteran's full name and social security number, a description of the claimed stressor(s), the month and year during which the stressful event occurred (JSRRC will research records dated 30 days before the date provided and 30 days after), the Veteran's unit of assignment at the time of the stressful event, and the geographic location where the stressful event took place.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D. 15.  The Board finds that the Veteran has supplied sufficient information to submit requests to JSRRC to attempt to verify his alleged stressors.  On remand, the AOJ must submit requests to JSRRC to attempt to corroborate the aforementioned stressors.  

In addition, the Board finds that a new VA examination must be conducted.  The Veteran was provided a VA examination in January 2012.  While the VA examiner found the Veteran's account of his stressors to be truthful, as noted above, there must be credible, supporting evidence that the Veteran's stressor occurred.  Further, the VA examiner did not provide an opinion regarding the etiology of any psychiatric disability other than PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the issue is REMANDED for the following action:

1.  Ask the Veteran to provide any additional information (including whether he was hospitalized and the dates and location of such hospitalization) regarding the incident during which he stated that he was told to drink 9 cokes, which were spiked, and the Veteran required medical treatment due to alcohol toxicity and the stressor related to a chemical reaction after cleaning the barracks for punishment.  

Complete any development required as a result of the Veteran's response.  

2.  Send a request to the JSRRC to attempt to corroborate the Veteran's stressors (including any other sufficiently described stressor):  (1) Witnessing a serviceman fall off of a roof during the period of June 1, 1979 to August 7, 1979 at the Elmendorf Air Force Base; (2) Witnessing a cook at the mess hall at Galena Air Force Base shot by a military policeman during the period June 1, 1979 to August 1, 1979, or during the period of September 30, 1978 to November 30, 1978, or between September 5, 1978 and December 5, 1978.

Document all efforts to corroborate the Veteran's stressors.  

3.  Thereafter, provide the Veteran a new VA examination to determine the nature and etiology of each psychiatric disorder present, to include PTSD.  With respect to PTSD, the AOJ must inform the examiner of any stressor that is considered to be corroborated by credible, supporting evidence.  The claims folder must be made available to the examiner and a notation must be included in the report confirming that the review was completed.  Any indicated studies and testing must be completed.  Following review of the claims folder and examination of the Veteran, the examiner must respond to the following:  

a.  Is it at least as likely as not (50 percent probability or more) that a personality disorder was subject to a superimposed mental disorder during service that resulted in additional disability.  If so, identify the additional disability.

b.  Is the Veteran's PTSD at least as likely as not related (50 percent probability or more) to a corroborated in-service stressor?  

c.  Is any psychiatric disability other than PTSD at least as likely as not (50 percent probability or more) related to the Veteran's active service.  

Please address the Veteran's testimony regarding the onset and continuity of his symptoms in addition to the lay statement provided by R.G.  

Rationale must be proffered for the opinions reached.   

4.  When the development requested has been completed and any other development deemed necessary, the reopened claim of entitlement to service connection for a psychiatric disability, to include PTSD, must be adjudicated de novo.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


